In an action to recover damages for personal injuries sustained by plaintiff, who slipped on a patch of ice on a sidewalk, judgment in favor of plaintiff reversed on the law, and a new trial granted, with costs to appellants to abide the event. The trial court having charged the jury, on request by counsel for the appellant, City of New York, as to the circumstances under which that defendant could be held liable, immediately thereafter refused, on objection by plaintiff’s attorney, to charge that the jury must return a verdict for that defendant unless they should "find that such circumstances existed at the time and place of the accident. The refusal so to charge, which we consider erroneous, destroyed the effect of the charge theretofore made, and left the jury without adequate instruction on the question of liability. The court has considered the questions of fact and has determined that it would not grant a new trial upon those questions, if it were not for the error alluded to. Lewis, P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.